Appeal from a judgment of the County Court of Chemung County, rendered April 12, 1974, convicting defendant, upon a plea of guilty, of the crime of robbery in the first degree. The sentence of an indeterminate term of not more than six years for armed robbery cannot be said to amount to a clear abuse of discretion (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861). Nor do the mandatory sentence provisions of section 70.00 of the Penal Law violate the Eighth or Fourteenth Amendment of the Constitution (People v Broadie, 37 NY2d 100). The logic in Broadie is equally applicable to convictions for armed robbery as for drug felonies. Judgment affirmed. Koreman, P. J., Kane, Main, Herlihy and Reynolds, JJ., concur.